Citation Nr: 1626918	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for Bell's palsy.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic headaches.

4.  Entitlement to an effective date earlier than January 20, 2009, for the grant of service connection for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Daniel J. Tuley, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge in April 2012 and a copy of that transcript is of record.

In a May 2014 decision, the Board remanded the appeal for further development.  

In a March 2015 rating decision, the RO granted entitlement to service connection for post-traumatic headaches and assigned a 30 percent rating, effective January 30, 2009.  As this is considered a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Nonetheless, in December 2015, the Veteran filed a notice of disagreement with the effective date and assigned rating for his post-traumatic headaches.  However, as will be discussed further below, the Veteran has not yet been provided with a statement of the case for this issue and it does not appear that the RO has acknowledged the Veteran's notice of disagreement.  

In May 2016, the Veteran submitted additional evidence with a waiver of RO consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2010 to April 2013.  

The issues of entitlement to service connection for Bell's palsy, entitlement to an initial rating in excess of 30 percent for post-traumatic headaches, and entitlement to an effective date earlier than January 20, 2009, for the grant of service connection for post-traumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's neck disability did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished by a letter sent in February 2009, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service private treatment records have been associated with the claims file.  

The Board acknowledges that on his December 2010 VA Form 9, the Veteran asserted that some of his service treatment records dated October 1988 to September 1989 were missing.  However, a February 2009 request for information shows that all available service treatment records had been mailed.  Additionally, the Veteran does not allege treatment for his claimed conditions during this period and he has also reported that he did not undergo a separation physical.  Furthermore, review of the Veteran's claims file does not indicate that any service treatment records are missing.  As such, an additional remand is not necessary.  

The Veteran was afforded VA examinations in November 2009 and a VA addendum opinion in August 2014.  The Board finds the August 2014 report is adequate because it is based on the Veteran's medical history, review of the claims file, and is supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that the RO has substantially complied with the May 2014 remand directives which included undertaking efforts to obtain an addendum opinion from Dr. J.W. and obtaining a VA addendum opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his neck disability is related to his military service.  Specifically, the Veteran contends that the August 1988 incident that caused his posttraumatic headaches also caused his cervical spine disability which then led to his Bell's palsy.  See May 2016 Representative's Statement.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of cervical degeneration, as evidenced by the November 2009 VA examination.  

Additionally, the Veteran's service treatment records show that in November 1986 the Veteran was involved in a motor vehicle accident.  An October 1987 service treatment record shows that the Veteran was treated for neck pains for the prior two days and was diagnosed with a muscle strain.  An August 1988 service treatment record shows that the Veteran was treated for a head trauma.  As such, the Veteran's claim turns on whether his current diagnosed neck disability is related to his in-service injuries.

In this regard, the November 1986 service treatment record shows that the Veteran was noted as conscious but dazed and able to walk.  The Veteran was also noted as alert and fully oriented.  On physical examination, the Veteran was negative for percussion tenderness and signs of fractures or bruises on the scalp.  The Veteran's neck was supple and movable in all directions both active and passive with no rigidity.  The Veteran was diagnosed with "shock-psychologic".  

The October 1987 service treatment record shows that the physician noted that there was no history of trauma and the Veteran could not touch his chin to his chest.  The Veteran reported that he felt pain in his lower spinal areas when he tried to move his neck through range of motion.  The physician noted that the Veteran tended to keep his head straight, turning his body instead of putting his neck through the range of motion.  The physician also noted the Veteran could not turn his head side to side.  On physical examination the Veteran had mild pain and tightened in the right "trap", without spasm.  The physician diagnosed a muscle strain and referred the Veteran to "PA".  The Veteran was also prescribed pain medication.  

The August 1988 service treatment record shows that the Veteran was treated for a head trauma.  The physician noted that the Veteran fell the night prior causing a laceration to the right side of his head.  The Veteran reported that he did not recall anything immediately following the incident.  The physician noted that a small laceration was present.  The Veteran was instructed in self-care protocol.  

A September 1988 periodic report of medical examination shows that the Veteran's head, face, neck and scalp, and spine, other musculoskeletal were noted as normal.  

Post-service private treatment records dated August 1993 to September 2015 show that the Veteran was treated for his neck disability.  An August 1993 post-service private magnetic resonance imaging (MRI) demonstrated evidence of a central disc bulge at the C5-C6 level, otherwise normal cervical vertebral body alignment was noted.  

A November 1995 private treatment record shows that a Dr. F. noted that the Veteran had a history of intermittent headaches for the prior three years.  He noted that the Veteran was seen by a Dr. K. in 1993 for left facial palsy and at the time he had an MRI of the cervical spine that showed bulging discs at the C-5 and C-6.  The Veteran reported that his headaches uniformly start in the posterior occiput with subsequent radiation to the left side of the cranium.  Dr. F. noted that since the Veteran's headaches always start in the posterior occiput, he may have some worsening of cervical disc disease as a cause for his headaches.  Dr. F. also noted that alternatively, the description of his headaches could be consistent with a form of common migraine.  

An April 2001 private treatment record from a Dr. M. shows that the Veteran's primary complaint was an electrical shock feeling in his arms whenever he "pops [his] neck".  The physician also noted that the Veteran had associated severe headaches.  Dr. M. noted that the Veteran had Bell's palsy twice on the left side.  Dr. M. noted that the Veteran had an MRI which showed that the Veteran had severe spondylitic changes at C5-6 with compression of the spinal cord.  The physician noted that there was a large, broad based osteophyte at that level.  Dr. M. concluded that the Veteran's symptoms were consistent with cervical myelopathy.  

In a January 2009 statement, the Veteran reported that he suffered a neck trauma when he fell and hit his head/neck on the tailgate of a five ton truck while stationed at Fort Campbell, Kentucky in August 1988.  

In another January 2009 statement, the Veteran reported that in August 1988, he was helping soldiers load a five ton truck with general equipment.  The Veteran reported that he slipped and fell and hit his head/neck on the tailgate of the truck.  The Veteran reported that he blacked out and after the hospital he woke up at his home three days later.  The Veteran reported that he does not recall what happened at the battalion aide station.   The Veteran reported that he does not remember anything after the accident.  The Veteran reported that he had had neck problems since this accident.  The Veteran reported that after leaving the military he has had numerous surgeries and medical problems.  The Veteran reported that he did not receive a separation examination because they wanted him out of the service.  

In a February 2009 statement, the Veteran's mother reported that since the August 1988 fall the Veteran has had constant trouble with his neck and has been hospitalized several times.  

In a February 2009 statement, the Veteran's ex-wife reported that after the August 1988 fall, the Veteran called her and informed her that he suffered a neck injury.  She reported that when she brought him home he was unable to sit for long periods of time and was unable to walk without assistance.  

The Veteran was afforded a VA examination in November 2009.  The examiner diagnosed cervical degeneration with radiculopathy.  The examiner concluded that the Veteran's cervical degeneration was less likely than not caused by his military service.  The examiner explained that the Veteran had given a history of cervical degeneration with ongoing degeneration and problems with cervical degeneration.  The examiner explained there was no documentation in the Veteran's claim file which indicated that those traumatic injuries resulted in any deficits.  The examiner noted that the first documentation for cervical spine abnormalities occurred in 1996 during which time the Veteran led an active life with no documentation of impairments.  The examiner noted that the Veteran reported that his neck pain began in 1991, shortly after discharge from the military and no examination was performed at that time.  

At the April 2012 Board hearing, the Veteran testified that he was in a motor vehicle accident in 1986 when he rolled a truck off the bluff.  The Veteran reported that he does not remember going to a hospital or riding in an ambulance.  The Veteran reported that after he fell off of the truck in 1988 he hit his head.  The Veteran reported that he guessed that this resulted in some kind of major nerve damage in his neck.  The Veteran reported that he has had trouble ever since.  The Veteran reported that after the military he was in severe pain but he could not get insurance.  The Veteran reported that once he got insurance he went to the doctor.  The Veteran reported that his Bell's palsy started after his first neck surgery.  

An April 2012 private opinion noted that the Veteran's cervical spine disability and Bell's palsy were more likely than not related to the Veteran's motor vehicle accident in November 1986 and head injury in August 1988.  Dr. J.W noted that his opinion was based on review of the statement of the case and review of his treatment records dated 2008 to 2012.  

The Veteran was afforded a VA examination in August 2014.  The examiner noted the in-service treatment, the Veteran's service treatment records, the Veteran's lay statements, and the Veteran's post-service treatment records.  The examiner explained that she reviewed the conflicting medical evidence and agrees with the November 2009 VA opinion that the cervical spine condition is less likely than not caused or a result of military service.  The examiner explained that the Veteran's cervical spine condition is a herniated disc.  The examiner explained that this is an acute injury of the cervical spine that is not related to the Veteran's military service neck strain which was likely an overuse muscle injury or other "SC".  The examiner further explained that there is no documentation to support that the Veteran's traumatic injuries caused any cervical spine deficits.  

A September 2015 private treatment record by Dr. K. noted that the Veteran's primary complaint was right facial numbness which the Veteran believed was part of a right sided Bell's palsy.  He also complained of severe headaches which were primarily right sided and occipital in location with associated neck pain.  Dr. K. diagnosed right facial numbness/right frontalis muscle weakness.  The physician noted that he explained to the Veteran that his right facial hemianesthesia was not a symptom or sign of Bell's palsy.  The physician explained that facial numbness involves cranial nerve V that is the trigeminal nerve, not the facial nerve which is responsible for Bell's palsy.  The physician noted that the Veteran did appear to have decreased furling of the right frontalis muscle and does give a history of significant right facial weakness in the past perhaps on more than one occasion.  He noted that this of course could be due to a right-sided Bell's palsy.  The physician also diagnosed right side occipital neuralgia.   

In a May 2016 private opinion, Dr. M.M. noted review of the entire claims file.  He noted the August 1988 in-service incident and that the Veteran had been granted service connection for headaches due to the same incident.  The examiner also noted the above November 1995 private treatment record, the April 2001 treatment record and the September 2015 private treatment record.  Dr. M.M. concluded that Dr. F., Dr. M., and Dr. K. all reported that the Veteran's headaches and cervical spine condition were related.  He concluded that based on this information, a review of the records in the file, and the fact that the VA has service connected the Veteran for headaches from the same injury, the neck condition/cervical spine condition was caused by the injury incurred during his time in service.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection for a neck disability.  

The Board acknowledges the April 2012 private opinion.  However, the Board finds that the April 2012 opinion is inadequate as it fails to provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the April 2012 physician noted that he only reviewed the statement of the case and the Veteran's treatment records dated 2008 to 2012.  As such, the Board assigns the opinion little probative weight.

The Board also acknowledges the May 2016 private opinion from Dr. M.M.  First, the Board notes that the physician included in his summarization of the treatment records from Dr. F. and Dr. M. a report of symptoms since the August 1988 in-service incident by history.  However, a review of these specific private treatment records does not show any notations or references to the August 1988 in-service incident.  Additionally, the May 2016 physician reported that in the treatment records from Dr. F., Dr. M., and Dr. K., all three concluded that the Veteran's headaches and neck pain were related.  A close review, however, shows that Dr. F. concluded that the Veteran's headaches may be due to his neck condition or could be due to migraines which does not support an inference that the neck disability is due to service as suggested by Dr. M.M.  Additionally, Dr. M. and Dr. K. only noted the Veteran's lay reports of associated symptoms and did not conclude that the symptoms were related in such a manner that supported an inference that the neck disability was due to service as suggested by Dr. M.M.  Dr. M.M. does not otherwise add further insight for compelling the conclusion that the neck disability is etiologically related to the complaints noted in service.  As such, the Board finds Dr. M.M.'s opinion unpersuasive and assigns the opinion little probative value.   

The Board also acknowledges the Veteran's assertion that his neck disability is related to his military service, and the lay observations of the Veteran's mother and his ex-wife.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of cervical degeneration, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and his mother and his ex-wife can competently report the onset of symptoms and personal observations, any opinion regarding the nature and etiology of the Veteran's disability requires medical expertise that they have not demonstrated because the cause of the Veteran's cervical degeneration may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions that the Veteran's neck disability is in any way related to his military service.  

Instead, the Board assigns great probative weight to the August 2014 VA opinion.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the August 2014 VA opinion is shown to have been based on a review of the Veteran's record, and is accompanied by a sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, the VA examiner had knowledge of the relevant facts and fully addressed the Veteran's contentions.  

In regards to presumptive service connection and continuity of symptoms, the Board has considered the Veteran's, the Veteran's mother, and the Veteran's ex-wife's statements that the Veteran suffered from neck pain since service.  However, any relationship between the Veteran's current neck disability and symptoms of neck pain experienced over the years must be established by medical evidence because cervical degeneration may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative August 2014 VA opinion shows that the Veteran's in-service injuries and diagnosis of a muscle strain are not related to his currently diagnosed neck disability.  Accordingly, the preponderance of the evidence is against finding that the Veteran's neck disability manifested in service, within the first post-service year, or is otherwise etiologically related to service.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.  


REMAND

Bell's palsy

The Veteran contends that his Bell's palsy is related to his military service.  The Veteran also contends that his Bell's palsy may be related to his neck disability.  

At the outset, the Board notes the May 2016 private opinion by Dr. M.M.  The physician concluded that the Veteran's Bell's palsy was caused by his in-service injury however; he did not provide an adequate rationale for this conclusion.  

The Board also notes that the August 2014 VA examiner concluded that the Veteran's Bell's palsy was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran developed Bell's palsy in 2001.  The examiner explained that Bell's palsy is an acute peripheral facial palsy of unknown cause.  The examiner further explained that although the cause is unknown, there is no evidence or research which would support the association of development of Bell's palsy with a condition or injury that occurred 13 years prior to the development of the symptoms of Bell's palsy.  However, the Board finds that the August 2014 opinion is based, at least in part, on an inaccurate factual basis.  The Board notes that the medical evidence of record illustrates that the Veteran was first noted as having Bell's palsy in August 1993.  As such, the Board finds that a remand is necessary to obtain an addendum opinion.  

Manlincon

As discussed above, in December 2015, the Veteran filed a notice of disagreement with the effective date and assigned rating for his post-traumatic headaches.  However, to date the Veteran has not been provided with a statement of the case in regards to that issue.  Therefore, on remand the Veteran should be provided with such.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the case to the Veteran and his representative concerning the issues of entitlement to an initial rating in excess of 30 percent for post-traumatic headaches and entitlement to an effective date earlier than January 20, 2009, for the grant of service connection for post-traumatic headaches in response to the notice of disagreement filed by the Veteran in December 2015.  Thereafter, the Veteran and his representative shall be afforded the appropriate period of time within which to respond.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302 (2015). 

2. Return the examination report and claims file to the examiner who conducted the August 2014 VA examination (or another appropriate examiner if unavailable) for an addendum opinion.  

The Board notes that the medical evidence of record shows that the Veteran was first documented as having Bell's palsy in 1993.  In light of the foregoing, please address the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's Bell's palsy, is related to the Veteran's active military service, to include the November 1986 car accident, the October 1987 treatment for neck pain, and the August 1988 head trauma due to a fall?

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


